     Case 4:20-cr-02358-SHR-BGM Document 32 Filed 04/27/21 Page 1 of 5




 1   CHRISTOPHER L. SCILEPPI
     LAW OFFICE OF CHRISTOPHER L. SCILEPPI, P.L.L.C.
 2   115 W. Washington St.
     Tucson, Arizona 85701
 3   Telephone:     (520) 449-8446
     Facsimile:     (520) 449-8447
 4   Email:          info@scileppilaw.com
     State Bar No: 021591
 5   Attorney for Defendant Avery Johnson

 6                          IN THE UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF ARIZONA

 8   United States of America,                       Case No.: 20-CR-02358-SHR-1

 9                  Plaintiff,

     vs.                                             DEFENDANT’S SENTENCING
10                                                   MEMORANDUM

11   Avery Johnson,
                    Defendant
12
            Comes Now, Defendant, Avery Johnson, by and through counsel undersigned, and
13
     respectfully submits his Sentencing Memorandum. As noted in the Presentence Report, Mr.
14
     Johnson has served seven months of presentence detention. The Presentence Report suggests
15
     a 15 month sentence. Mr. Johnson respectfully requests that the Court consider a sentence of
16
     time served sentence, and in the alternative a sentence of 12 months and a day.
17
            Respectfully submitted this 27th of April, 2021.
18

19
                                                      /s/ Christopher L. Scileppi
20                                                    Christopher L. Scileppi
                                                      Attorney for Avery Johnson
21

22

23

24

25   DEFENDANT’S SENTENCING MEMORANDUM - 1

26
     Case 4:20-cr-02358-SHR-BGM Document 32 Filed 04/27/21 Page 2 of 5




 1   Certificate of Service: I certify that on this day, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 2   Notice of Electronic Filing to the following CM/ECF registrants:

 3   Renda Maginnis
     Assistant United States Attorney
 4   United States Attorney’s Office
     Tucson, Arizona
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S SENTENCING MEMORANDUM - 2

26
     Case 4:20-cr-02358-SHR-BGM Document 32 Filed 04/27/21 Page 3 of 5




 1   I.     Facts Underlying the Offense

 2          On the morning of October 6, 2020, Avery Johnson got a call from an acquaintance

 3   asking if he wanted to participate in alien smuggling. This was not the first time Mr. Johnson

 4   received a call like this. On prior occasions, he declined. However, on October 6, 2020, Mr.

 5   Johnson was not thinking clearly and was concerned only with obtaining money to purchase

 6   drugs. He agreed to participate.

 7          He drove to Hereford, Arizona where he picked up three illegal aliens. He was stopped

 8   shortly after and was arrested. Mr. Johnson was cooperative with law enforcement and provided

 9   them with what information he had.

10   II.    Guidelines Calculation

11          The Presentence Report accurately reports the Base Offense Level as well as the upward

12   adjustment for a prior alien smuggling offense and the downward adjustment for acceptance of

13   responsibility. The resulting offense level of 12 is correct. Mr. Johnson’s criminal history

14   category is accurately reported as IV. The resulting guidelines range is 21-27 months. The Plea

15   Agreement into which Mr. Johnson entered calls for a sentence of 15-21 months based on a

16   two-level departure pursuant to §5K3.1.

17   III.   Grounds for a Variance

18          As reflected both in the presentence report as well as Mr. Johnson’s criminal history, he

19   has struggled with two significant issues which are inexorably linked together: substance abuse

20   and homelessness. For nearly a year prior to his previous offense (16-CR-1978), Mr. Johnson

21   was homeless. He was always too stubborn and too proud to ask for help. After his release from

22   custody on that matter, Mr. Johnson attempted to live with his mother, but after the onset of

23   COVID-19, there were issues between the two regarding his mother’s preferred COVID-19

24

25   DEFENDANT’S SENTENCING MEMORANDUM - 3

26
     Case 4:20-cr-02358-SHR-BGM Document 32 Filed 04/27/21 Page 4 of 5




 1   precautions. The presentence report notes that “his mother asked him to leave.” In actuality, he

 2   was kicked out. Mr. Johnson was homeless for a bit, then couch-surfed for a bit, and then

 3   ultimately became homeless once again.

 4          It is absolutely true that Mr. Johnson’s drug use contributed to his problems here. They

 5   were the single greatest factor in his decision-making process, as evidenced by the fact that at

 6   times during the period he was out of custody, Mr. Johnson prioritized obtaining drugs over

 7   obtaining housing. At the tail end of the presentence interview, Mr. Johnson volunteered that

 8   his use of drugs was perhaps the single greatest negative factor impacting his life. Subsequently,

 9   undersigned counsel has explained to him that while he is under federal supervised release, his

10   probation officer will assist him in finding drug treatment. Mr. Johnson indicated that prior to

11   now he was too proud to ask for help. He isn’t anymore, and he looks forward to obtaining

12   services whenever he is released from custody.

13          Not all time in custody is created equal. Having met and interacted with dozens of clients

14   who have been serving time during the COVID-19 pandemic, this is all to clear to undersigned

15   counsel. Certainly, nobody involved in this matter is under the impression that jail is or is

16   supposed to be fun, but there are things that make it livable – e.g., being able to have visitation

17   with and calls with family members, being able to participate in programs, and the knowledge

18   that as long as the inmate keeps his or her nose down, their risk of death or disease is rather low.

19   These nominal creature comforts have been stripped away from inmates during the pandemic.

20   Visitation with family members have been suspended. Telephone access has been significantly

21   reduced. And most importantly, inmates live in a constant fear that today could be the day that

22   they could be exposed to the Coronavirus. This stress and anguish of this is unyielding and

23   frankly has affected Mr. Johnson significantly during his time in custody.

24

25   DEFENDANT’S SENTENCING MEMORANDUM - 4

26
     Case 4:20-cr-02358-SHR-BGM Document 32 Filed 04/27/21 Page 5 of 5




 1   IV.    Recommended Sentence

 2          It should be noted that Mr. Johnson’s previous alien smuggling charge has already been

 3   counted against him twice. First, it counts for three criminal history points (which move him

 4   from a criminal history category III to a IV). Second, it counts for an extra two offense levels.

 5   Without this one prior conviction, Mr. Johnson’s plea range would have been 6-12 (offense

 6   level 8, CHC III). With the prior, the plea range is 15-21 months. Aggravating Mr. Johnson’s

 7   sentence any further based on that prior offense seems excessively, and triply, punitive.

 8          Regardless of what sentence the Court imposes, Mr. Johnson’s future is going to come

 9   down to whether he seeks and accepts the help he needs related to substance abuse. A sentence

10   of 15 months does little more to meet the aims of justice than a sentence of time-served or 12-

11   and-a-day. Mr. Johnson respectfully requests that the Court consider a small variance to achieve

12   a sentence of time served or 12-and-a-day, thereby affording him the opportunity to attempt to

13   put back together the pieces of his life.

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S SENTENCING MEMORANDUM - 5

26
